 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    LAS VEGAS DEVELOPMENT GROUP,                           Case No. 2:15-cv-01127-APG-DJA
      LLC,
 8                                                               ORDER RESETTING
                                           Plaintiff,        SETTLEMENT CONFERENCE
 9           v.
10    SHIRLEY C. YFANTIS, et al.,
11                                      Defendants.
12
            The settlement conference scheduled for Wednesday, November 6, 2019, in the Lloyd D.
13
     George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada is hereby
14
     reset in time only as follows:
15
            All parties must report to Courtroom 3A for a settlement conference with the
16
     undersigned United States Magistrate Judge, on Wednesday, November 6, at 9:30 a.m. All
17
     other provisions of the court’s previously order (ECF No. 127) regarding the settlement
18
     conference remain in effect.
19

20
            DATED: October 30, 2019
21

22
                                                            DANIEL J. ALBREGTS
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
